UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 ————— FORM 10-Q ————— þ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2011 Or ¨ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period From to ————— CROSS COUNTRY HEALTHCARE, INC. (Exact name of registrant as specified in its charter) ————— Delaware 0-33169 13-4066229 (State or other jurisdiction of Incorporation or organization) Commission file number (I.R.S. Employer Identification Number) 6551 Park of Commerce Blvd, N.W. Boca Raton, Florida 33487 (Address of principal executive offices)(Zip Code) (561) 998-2232 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).þYes oNo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Largeaccelerated filer¨ Acceleratedfilerþ Non-acceleratedfiler¨(Do not check if a smaller reporting company) Smaller Reporting Company¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes¨ Noþ The registrant had outstanding31,224,769 shares of Common Stock, par value $0.0001 per share, as of July 29, 2011. INFORMATION RELATING TO FORWARD-LOOKING STATEMENTS In addition to historical information, this Form10-Q contains statements relating to our future results (including certain projections and business trends) that are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (the Exchange Act), and are subject to the “safe harbor” created by those sections. Words such as “expects”, “anticipates”, “intends”, “plans”, “believes”, “estimates”, “suggests”, “seeks”, “will” and variations of such words and similar expressions are intended to identify forward-looking statements. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results and performance to be materially different from any future results or performance expressed or implied by these forward-looking statements. These factors include, but are not limited to, the following: our ability to attract and retain qualified nurses, physicians and other healthcare personnel, costs and availability of short-term housing for our travel healthcare professionals, demand for the healthcare services we provide, both nationally and in the regions in which we operate, the functioning of our information systems, the effect of existing or future government regulation and federal and state legislative and enforcement initiatives on our business, our clients’ ability to pay us for our services, our ability to successfully implement our acquisition and development strategies, the effect of liabilities and other claims asserted against us, the effect of competition in the markets we serve, our ability to successfully defend the Company, its subsidiaries, and its officers and directors on the merits of any lawsuit or determine its potential liability, if any, and other factors set forth in Item 1.A. “Risk Factors” in the Company’s Annual Report on Form10-K for the year ended December31, 2010, as filed and updated in our Quarterly Reports on Form10-Q and other filings with the Securities and Exchange Commission. Although we believe that these statements are based upon reasonable assumptions, we cannot guarantee future resultsand readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s opinions only as of the date of this filing. There can be no assurance that (i)we have correctly measured or identified all of the factors affecting our business or the extent of these factors’ likely impact, (ii)the available information with respect to these factors on which such analysis is based is complete or accurate, (iii)such analysis is correct or (iv)our strategy, which is based in part on this analysis, will be successful. The Company undertakes no obligation to update or revise forward-looking statements. All references to “we”, “us”, “our”, or “Cross Country” in this Quarterly Report on Form10-Q mean Cross Country Healthcare, Inc., its subsidiaries and affiliates. CROSS COUNTRY HEALTHCARE, INC. INDEX FORM 10-Q JUNE 30, 2011 PAGE PART I. – FINANCIAL INFORMATION 1 Item 1.
